Citation Nr: 1602111	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to September 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In December 2013, the Board remanded the matter for additional evidentiary development.  

In reaching its decision below, the Board has reviewed the Veteran's VA paper claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Virtual VA contains relevant VA treatment records, including a 2014 examination.  VBMS also contains additional, relevant evidence to the appeal.  This additional evidence has also been reviewed by the RO.

For the reasons set forth below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service connected disabilities.  The record on appeal indicates that service connection is currently in effect for the following disabilities:  posttraumatic stress disorder (PTSD), substance abuse disorder not otherwise specified, and panic disorder with agoraphobia, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; residuals of a nondisplaced fracture of the left tibia, rated as zero percent disabling; right and left leg shin splints, rated as zero percent disabling; and piriformis syndrome of the left lower extremity with nerve damage, rated as zero percent disabling.  The Veteran's combined disability rating is 80 percent.   

Pursuant to the Board's December 2013 remand instructions, the Veteran was afforded a VA mental health examination in June 2014.  The examiner stated that the Veteran's symptomatic presentation was largely a function of his substance use and that the Veteran had repeatedly resisted efforts to address his significant substance abuse problem.  With respect to unemployability in the context of the Veteran's service-connected PTSD, the examiner opined that the Veteran's current difficulties appeared to be related to life stressors as well as substance abuse.  He indicated that the Veteran's PTSD did not presently render him unable to successfully participate in employment, or render him unable to secure and/or maintain substantially gainful employment. 

As set forth above, the appellant's service-connected psychiatric disability includes a substance abuse disorder not otherwise specified, in addition to PTSD.  It is unclear from the examiner's opinion whether he considered the effects of the Veteran's service-connected substance abuse disorder, in addition to his service-connected PTSD, in determining whether he was able to maintain substantially gainful employment.  In addition, the Board notes that the Veteran underwent VA medical examinations in connection with his service-connected tinnitus and his service-connected hypertension and lower extremity disabilities.  Although the examiners concluded that these disabilities, in and of themselves, would not prevent all types of employment, the record continues to lack a clear opinion regarding the cumulative effect of all the Veteran's service-connected disabilities on his employability.  

In addition, in light of the Veteran's contentions and the evidence of record, the Board finds that a social and industrial survey considering the combined effects of the Veteran's service-connected disabilities should be obtained.  

In addition, in October 2015 written arguments, the Veteran's attorney indicated that the Veteran had received continued treatment for PTSD at the Ann Arbor VA Healthcare System and that his spouse had recently been appointed as his caregiver due to PTSD.  He asked that VA obtain those records in support of the Veteran's claim.  It does not appear that such records are associated the record on appeal.  


Accordingly, the case is REMANDED for the following action: 

1.  Obtain any outstanding records related to treatment of the Veteran's service-connected disabilities and associate them with the claims file, to include clinical records dated from June 2014 from the VA Ann Arbor HCS Caregiver Program.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the records referenced above have been secured and associated with the record, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner is requested to review the claims file, as well as Veteran's electronic Virtual VA and VBMS files, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of her service-connected disabilities.  The examiner may seek development in any survey area which he or she determines is necessary to provide a complete report.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




